DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claim 26 would be allowable if it was further limited to a RF antenna or RF horn antenna. The prior art provides motivation to form a lens with gradient magnetic permeability (see rejection of claim 26, below), but this would not apply when the device was limited to a RF antenna or RF horn antenna. This appears to be supported by [0068] of the published application.
Election/Restrictions
	Applicant’s election of invention, and corresponding Claims 24-33 is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
I. Claims 1-23, drawn to a method/process, classified in B33Y 10/00.
II. Claims 24-33, drawn to a device, classified in B33Y 80/00.
III. Claims 34-42, drawn to a material/composition, classified in B33Y 10/00.
Species A, the magnetic particles have a surface that is modified with _____:
a surfactant, 
a hydrophobic moiety, 
a polyvinylpyrrolidone, 
an amine-containing compound, or 
a silane coupling agent 
See [0027] of PGPUB and claim 16. These are considered distinct methods of surface functionalization.
Species B, the magnetic particles are ___:
iron, nickel, cobalt or manganese, or oxides and carbonyls of such metals or their alloys, or mixtures thereof, 
ferrite nanoparticles such as spinel ferrites (e.g., ZnFe2O4), hexagonal ferrites (e.g., BaMe2Fe2O12) or garnet ferrites (e.g., Y3Fe5O12), or 
manganites, such as LaxSr1-xMnO3, or FeBNd or SmCo 
See [0039] of PGPUB and claim 12. These are considered distinct types of magnet compositions.
Species C, magnetically responsive particles are ___:
roughly spherical in shape
elongated in one dimension
flattened or disc-like shape
See [0038] of PGPUB. These are considered distinct particle morphologies.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 24-25 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lis (NPL 20161 - of record by applicant) and further in view of Jung (US 20180205142 A1).
	In reference to claim 24, Lis discloses a 3-D printed device (title) comprising a structure formed by … one or more diblock or triblock copolymers; the diblock or triblock copolymers having an A-B, A-B-A, or A-B-C block-type structure in which the A-blocks and C-blocks are an aromatic-based polymer or an acrylate-based polymer and the B-blocks are an aliphatic-based polymer; (copolymers discussed on Pg. 1 beginning at the bottom of first column) … 
Lis does not disclose a plurality of magnetic particles and wherein at least a portion of the structure exhibits a magnetic permeability greater than about 1.3×10−6 H/m.
	Lis explains in the Introduction that there is a need for smaller RF devices and that 3D printing is useful for forming them, but better materials are needed and that the “paper presents the creation of low-loss dielectric materials for 3D printing high-frequency radio devices” (first paragraph on Pg 1). 
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, composite RF devices (abstract), Jung discloses a similar RF device (“composite substrate for an antenna module” [Title]) comprising a structure formed by a plurality of magnetic particles (“composite material that is formed by mixing a soft magnetic metal powder or a soft magnetic ferrite powder with ceramic or a synthetic resin “ [P0036]) and one or more diblock or triblock copolymers; the diblock or triblock copolymers having an A-B, A-B-A, or A-B-C block-type structure in which the A-blocks and C-blocks are an aromatic-based polymer or an acrylate-based polymer and the B-blocks are an aliphatic-based polymer (“preferable to use acrylonitrile-butadiene copolymer (NBR)” [P0078]); wherein at least a portion of the structure exhibits a magnetic permeability greater than about 1.3×10−6 H/m (“the magnetic permeability (μ′) of the magnetic sheet may be 50 to 250,” [P0059]);
and explains that “if the magnetic permeability is too high, undesired noise signals may be transferred in order to thereby cause the interference of the electromagnetic waves, whereas if the magnetic permeability is too low, necessary signals cannot be transferred so that the characteristics of the magnetic permeability” [P0037]; and “the magnetic permeability of the composite substrate, according to the present disclosure, can be adjusted by changing the magnetic filler (magnetic powder) content” [P0138].
The combination would be achievable adding magnetic filler in order to control the adjust the magnetic permeability to be not too high and not too low.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the device to comprise a plurality of magnetic particles and wherein at least a portion of the structure exhibits a magnetic permeability greater than about 1.3×10−6 H/m.
A person having ordinary skill in the art would have been specifically motivated to do so in order to tune the device to certain frequency bands as suggested by Jung (“the characteristics of the magnetic permeability and magnetic loss factor for each frequency band are different depending on the electromagnetic shielding materials. Therefore, a suitable material should be used according to the frequency band to be used “ [P0037]); and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 25, 27-29, the cited prior art discloses the invention as in claim 24.
	Jung further discloses that the device may comprise insulating layers [P0015] comprising dielectric particles having an electrical permittivity different from the magnetically responsive particles  (“inorganic fillers may include silicates (such as natural silica, fused silica, amorphous silica, crystalline silica, or the like), boehmite, alumina, aluminum hydroxide [Al(OH).sub.3], talc, spherical glass, calcium carbonate, magnesium carbonate, magnesia, clay, calcium silicate, titanium oxide, antimony oxide” [P0083]).
	If the device has insulating layers with the dielectric particles, then it would also result in the condition wherein a concentration of magnetic particles varies in different portions of the structure; wherein the concentration of dielectric particles varies in different portions of the structure; and wherein the concentration of both dielectric particles and the magnetically responsive particles varies in different parts of the structure.
	In reference to claim 30-32, the cited prior art discloses the invention as in claim 24.
Lis further discloses wherein the device is a RF device; the device is a graded index device; the device is an RF antenna or a lens for coupling to an RF antenna or RF horn antenna (Fig 5 shows a 3D-printed antenna device; and Fig 4 shows a band pass filter; and see “waveguide resonator filters and a lens” at Pg 1 Col 2)
	In reference to claim 33, the cited prior art discloses the invention as in claim 24. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lis (NPL 20162 - of record by applicant) and further in view of Jung (US 20180205142 A1) and further in view of Liu (US 20200328527 A1).
In reference to claim 26, the cited prior art discloses the invention as in claim 25.
The prior art combination meets claim 25 by virtue of the presence of other layers being part of the device and therefore does not contain a gradient.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, RF devices, Liu teaches a similar device wherein the “dielectric lens may include a plurality of layers of materials in the direction. The materials may be homogeneous, or may have gradient dielectric constants and/or magnetic permeabilities. (If the dielectric constant and/or the magnetic permeability abruptly change/changes, a part in which the dielectric constant and/or the magnetic permeability abruptly change/changes may be used as an interface between different materials on two sides.)”
Since Lis also teaches that the device may be a lens, it would be appropriate to apply the teachings of Liu to the combination when the device is a lens.
The combination would be achievable by configuring the device to have gradient dielectric constants and/or magnetic permeabilities as suggested by Liu.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the device such that at least a portion of the device comprises a structure in which the concentration of magnetically responsive particles varies according to a gradient. 
A person having ordinary skill in the art would have been specifically motivated to configure the device to have gradient dielectric constants and/or magnetic permeabilities as suggested by Liu in order to modulate the properties of the lens as suggested by Liu [P0071]; and or combine prior art elements according to known methods to yield predictable results; or use of known technique to improve similar devices (methods, or products) in the same way.
	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 20180218814 A1) and further in view of Jung (US 20180205142 A1)
	In reference to claim 24, Yoshida discloses a … device comprising a structure formed by a plurality of magnetic particles and one or more diblock or triblock copolymers; the diblock or triblock copolymers having an A-B, A-B-A, or A-B-C block-type structure in which the A-blocks and C-blocks are an aromatic-based polymer or an acrylate-based polymer and the B-blocks are an aliphatic-based polymer (“an antenna is manufactured by mixing a magnetic powder, a thermoplastic PC/ABS resin, a solvent and the like” [P0006]. ABS is a triblock copolymer. Yoshida is describing prior art at the above cited portion, but also teaches an antenna formed from copolymer and magnetic particles at Claim 3 and [P0079]); …
	Yoshida does not teach wherein at least a portion of the structure exhibits a magnetic permeability greater than about 1.3×10−6 H/m.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, composite RF devices (abstract), Jung discloses a similar RF device (“composite substrate for an antenna module” [Title]) comprising a structure formed by a plurality of magnetic particles (“composite material that is formed by mixing a soft magnetic metal powder or a soft magnetic ferrite powder with ceramic or a synthetic resin “ [P0036]) and one or more diblock or triblock copolymers; the diblock or triblock copolymers having an A-B, A-B-A, or A-B-C block-type structure in which the A-blocks and C-blocks are an aromatic-based polymer or an acrylate-based polymer and the B-blocks are an aliphatic-based polymer (“preferable to use acrylonitrile-butadiene copolymer (NBR)” [P0078]); wherein at least a portion of the structure exhibits a magnetic permeability greater than about 1.3×10−6 H/m (“the magnetic permeability (μ′) of the magnetic sheet may be 50 to 250,” [P0059]);
and explains that “if the magnetic permeability is too high, undesired noise signals may be transferred in order to thereby cause the interference of the electromagnetic waves, whereas if the magnetic permeability is too low, necessary signals cannot be transferred so that the characteristics of the magnetic permeability” [P0037]; and “the magnetic permeability of the composite substrate, according to the present disclosure, can be adjusted by changing the magnetic filler (magnetic powder) content” [P0138].
The combination would be achievable adding magnetic filler in order to control the adjust the magnetic permeability to be not too high and not too low.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the device to comprise a plurality of magnetic particles and wherein at least a portion of the structure exhibits a magnetic permeability greater than about 1.3×10−6 H/m.
A person having ordinary skill in the art would have been specifically motivated to do so in order to tune the device to certain frequency bands as suggested by Jung (“the characteristics of the magnetic permeability and magnetic loss factor for each frequency band are different depending on the electromagnetic shielding materials. Therefore, a suitable material should be used according to the frequency band to be used “ [P0037]); and in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding the device being 3D printed: The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Conclusion
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://scholar.harvard.edu/files/lewis-lab/files/polymer_dielectrics_for_3d-printed_rf_devices_in_the_ka_band.pdf
        2 https://scholar.harvard.edu/files/lewis-lab/files/polymer_dielectrics_for_3d-printed_rf_devices_in_the_ka_band.pdf